DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 5-9, 12-16 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claim 1 recites a method to indicate the space available to open a vehicle door, the method comprising: sensing, via a processor, a horizontal distance between the vehicle door and an object in an environment surrounding a vehicle; determining, via the processor, if the horizontal distance is greater than or less than a first threshold value; determining, via the processor, if the horizontal distance is greater than or less than a second threshold value; and providing, via the processor, an indicator based on the determination of whether the horizontal distance is greater than or less than the first threshold value and the determination of whether the horizontal distance is greater than or less than the second threshold value. 

This judicial exception is not integrated into a practical application because each of the limitations are recited at a high level of generality.  There is nothing implemented to technologically improve the functionality of the generic processor recited in claim 1.  The generic processor is merely used as a tool to carry out the recited mental processes.  The judicial exception does not recite additional elements that are sufficient to amount to significantly more.  The limitations of the claim do not integrate the abstract idea into a practical application.
Since claim 1, under its broadest reasonable interpretation, recites limitations of a mental process, without integrating the limitations into a practical application and does not amount to significantly more, it is ineligible subject matter under 35 U.S.C. 101.
Independent claim 8 includes the same limitations as recited in claim 8, except that it claims a system comprising a memory and a processor which carries out the steps recited in claim 1.  The same arguments as stated above for claim 1 apply to claim 8, because it covers the same mental functions recited in claim 1.  Claim 8 recites nothing more than limitations of mental functions without significantly more and is rejected as ineligible subject matter under 35 U.S.C. 101 for the same reasons as stated in claim 1.

Claims 2, 5-7, 9, 12-14, 16, and 19-20 are rejected as ineligible subject matter under 35 U.S.C. 101 because each of these claims fall into the mental processes grouping as they depend on their respective independent claims and the additional limitations recited in each of these claims do not integrate the abstract idea into a practical application.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5, 7, 8-9, 12, 14, 15-16, and 19 are rejected under 35 U.S.C. 102 (a) (1) as being unpatentable over Compton (US 2016/0355127).
Regarding claim 1, Compton teaches a method to indicate the space available to open a vehicle door, (see Compton at [0003] which discloses that a controller is programmed to issue an insufficient door clearance notification) the method comprising: sensing, via a processor, a horizontal distance between the vehicle door and an object in an environment surrounding a vehicle; (see [0023] which discloses that controller 22 may include a microprocessor or CPU for controlling various functions of vehicle including actuators responsive to signals from various sensors; see [0014] which discloses that the sensing devices 24 may be any type of device capable of detecting the presence of an object and are capable of determining distances to detected objects relative to the sensing device itself or relative to another reference point.  [0015] discloses that sensing devices 24 are configured to detect any object that may be within and/or beyond a swing radius 28 of any of the doors 12, including street determining, via the processor, if the horizontal distance is greater than or less than a first threshold value; (see [0017] in conjunction with Fig. 1 which discloses issuing a first insufficient clearance notification if object is between the closed position 14 and a first partially opened position 18.  Alternatively, a first sufficient door clearance notification is issued in response to the absence of an object 26 within the closed position and the first partially opened position 18.  Examiner maps the first partially opened position 18 to the first threshold value.) determining, via the processor, if the horizontal distance is greater than or less than a second threshold value; (see [0017] in conjunction with Fig. 1 which discloses issuing a second insufficient clearance notification if an object 26 is between the closed position and a second partially opened position 20.  Examiner notes that the second partially opened position is opened radially more than the first partially opened positon.  Alternatively a second sufficient door clearance notification issued in response to the absence of an object 26 within the closed position and the second partially opened position 20.  Examiner maps the second partially opened position 20 to the second threshold value.) and providing, via the processor, an indicator based on the determination of whether the horizontal distance is greater than or less than the first threshold value and the determination of whether the horizontal distance is greater than or less than the second threshold value (see Compton at [0017] which discloses issuing a notification based on door position.  Also see [0022] which discloses use of a warning device 30, which may be visual, audible, or haptic in nature, to provide a warning.  Examiner maps notification and/or warning to indicator).
	Regarding claim 2, Compton teaches the method of claim 1, wherein: the indicator can be provided as a low-risk indicator, medium-risk indicator, or high-risk indicator; wherein the high-risk indicator is provided when the processor determines that the horizontal distance is less than the first threshold value; wherein the medium-risk indicator is provided when the processor determines that the horizontal distance is greater than the first threshold value and less than the second threshold value; and wherein the low-risk indicator is provided when the processor determines that the horizontal distance is greater than the second threshold value (see Compton at [0022] which discloses that the side mirrors associated with each door 12 may have an LED or series of LEDs that illuminate based on whether the specific door 12 has insufficient or sufficient clearance between the closed position 14 and the first partially opened position 18 and/or the second partially opened position 20.   [0022] further discloses that alternatively, an indicator on an instrument panel may be configured to 
	Regarding claim 5, Compton teaches the method of claim 1, wherein the indicator is provided by being exhibited on a display located in the vehicle (see Compton at [0022] which discloses a visual warning device comprising illuminating and LED or an indicator light on a control panel.  Furthermore, see Compton at [0022] which discloses that an indicator on an instrument panel may be configured to illuminate or flash on and off if there is insufficient clearance.  Examiner notes that since these indicators are visual, they must be shown on a display).
Regarding claim 7, Compton teaches the method of claim 1, wherein the vehicle door is an occupant door and wherein the indicator is configured to provide a vehicle occupant with an understanding of an amount of space located between the occupant door and the object in the environment surrounding the vehicle (See Compton at Fig. 1 
Claims 8-9, 12 and 14 are directed toward a system that performs the methods of claims 1-2, 5 and 7.  Therefore, claims 8-9, 12 and 14 are rejected under the same rationale used in the rejections of claims 1-2, 5 and 7.
Claims 15-16, and 19 are directed toward a non-transitory and machine-readable medium having stored thereon executable instructions, which when provided to a processor and executed thereby, causes the processor to carry out the methods of 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4, 6, 10-11, 13, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Compton (US 2016/0355127) in view of Singh et al. (US 2018/0297519).
Regarding claim 3, Compton teaches the method of claim 2, [disabling,] via the processor, [an automatic vehicle door opening function] when the processor determines that the horizontal distance is less than the first threshold value (see Compton at [0017] which discloses issuing a first insufficient clearance notification if object is between a closed position 14 and a first partially opened position 18).  Compton does not expressly disclose disabling an automatic vehicle door opening function.  In a related art, Singh teaches disabling an automatic vehicle door opening function (see Singh at [0010] which discloses a control system or collision avoidance system or hatch clearance determining system for a vehicle, which is operable to stop the opening or closing of a hatch, trunk lid, lift gate, deck lid, or rear door of a vehicle when it is determined that an object is in the path of travel of the hatch.  Further, Singh at [0012] discloses that the rear door or hatch may be an automated or actuated hatch.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the disabling of an automatic vehicle door opening function, as taught by Singh.  

	Regarding claim 4, Compton teaches the method of claim 1, further comprising: sensing, via the processor, a vertical distance between the vehicle door and a surface in the environment surrounding the vehicle; determining, via the processor, if the vertical distance is greater than or less than a third threshold value; (See Compton at [0021] which discloses including a clearance distance beyond a partially opened position such as a clearance distance beyond the first partially opened position or a clearance distance beyond the second partially opened position.  Examiner maps a clearance distance beyond the second partially opened position to the third threshold value.  Examiner notes that distance sensed or determined by a proximity sensor (e.g., ultrasonic or laser) may be computed over space by way of using coordinate axes (i.e., x, y, and z axes) with the x-y axes representing a plane (i.e., x-y plane) that is parallel to the ground and that the component associated with the z axis (mapped to vertical) may be determined by the proximity sensor to provide the distance in the vertical direction.  Examiner further notes that a proximity sensor may be configured such that the direction of transmission and reception of its sensor signal may be parallel to the z axis and perpendicular to the x-y plane, such that vertical distance may be determined.  [0021] discloses issuing an insufficient clearance notification if an object 26 is within a swing radius 28 of a door between the closed position and a clearance distance beyond 
Compton teaches [disabling,] via the processor, [an automatic vehicle door opening function] when the processor determines that the horizontal distance is less than the third threshold value (see Compton at [0021] which discloses issuing an insufficient clearance notification if object is within a swing radius 28 of the door between the closed position 14 and a clearance distance beyond the second partially opened position 20).  Compton does not expressly disclose disabling an automatic vehicle door opening function.  Singh teaches disabling an automatic vehicle door opening (see Singh at [0010] which discloses a control system or collision avoidance system or hatch clearance determining system for a vehicle, which is operable to stop the opening or closing of a hatch, trunk lid, lift gate, deck lid, or rear door of a vehicle when it is determined that an object is in the path of travel of the hatch.  Further, Singh at [0012] discloses that the rear door or hatch may be an automated or actuated hatch.)
Regarding claim 6, Compton teaches the method of claim 1, wherein the vehicle door [is a liftgate] and wherein the indicator is configured to provide a vehicle occupant with an understanding of an amount of space located between [the liftgate] and the object in the environment surrounding the vehicle (See Compton at Fig. 1 which illustratively discloses the closed position 14, first partially opened position 18 and second partially opened position 20 of each of the occupant doors.  See Compton at [0022] in conjunction with Fig. 1 which discloses an LED or a series of LEDs that illuminate based on whether the specific door has insufficient or sufficient clearance between the closed position 14 and the first partially opened position 18, and/or the second partially opened position 20.  Compton at [0022] further discloses that specific sounds may correspond to insufficient or sufficient clearance notifications for specific partially opened positions.  Examiner notes that the specific partially opened positions may include a first partially opened position, a second partially opened position, and multiple positions corresponding to clearance distances beyond the first and second partially opened positions.  Thus the implementation of additional partially opened positions would provide even finer granularity or understanding of the amount of space between the occupant door and the object.)
Compton does not expressly disclose a liftgate.  In a related art Singh teaches a liftgate (see Singh at [0010] which discloses a hatch clearance determining system for a vehicle that is operable to stop the opening or closing of a hatch or trunk lid or liftgate or deck lid or rear door of a vehicle.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a liftgate, as taught by Singh.  

Claims 10-11 and 13 are directed toward a system comprising a memory storing executable instructions and a processor configured to execute the executable instructions, wherein the executable instructions enable the processor to carry out the methods of claims 3-4 and 6.  Therefore, claims 10-11 and 13 are rejected under the same rationale used in the rejections of claims 3-4 and 6.
Claims 17-18 and 20 are directed toward a non-transitory and machine-readable medium having stored thereon executable instructions, which when provided to a processor and executed thereby, causes the processor to carry out the methods of claims 3-4 and 6.  Therefore, claims 17-18 and 20 are rejected under the same rationale used in the rejections of claims 3-4 and 6.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY RHEE whose telephone number is 313-446-6593.  The examiner can normally be reached on 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached on 571-270-7016.  If supervisor Peter Nolan cannot be reached, please call Thomas Black at 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR 
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.R./Examiner, Art Unit 3661


/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661